ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 9 August 2022 has been entered and considered. Claims 1, 2, 11, 12, and 15 have been amended. Claims 9 and 16-19 have been canceled. Claims 1-8 and 10-15, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Interpretation
The interpretation of the 112(f) means-plus-function limitations of claims 1-8 and 10-14 has not been challenged nor have the claims been amended to avoid the interpretation; accordingly, the interpretation set forth in the previous action is maintained. 

Claim Objections
In view of the amendments to claims 2, 11, and 12, the claim objections are withdrawn. 

Prior Art Rejections
Independent claim 1 has been amended to recite the allowable features of previously-objected claim 8 and intervening claim 7. Independent claim 2 has been amended to recite the allowable features of previously-objected (and now-canceled) claim 9. Independent claim 15 has been amended to recite the allowable features of previously-objected (and now-canceled) claim 17 and intervening claim 16. Accordingly, the previously applied prior art rejections are overcome. Claims 1-8 and 10-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1 and 15 recites, in some variation: measuring a distance from an oil-input machine; irradiating the oil-input device with ultraviolet light; capturing an image of the oil-input machine irradiated with ultraviolet light, diagnosing oil leakage of the oil-input machine based on the measured distance and the captured image, displaying a processed image after the diagnosis processing, wherein the diagnosis of oil leakage includes: calculating a lightness value and a saturation value of each pixel from a Red value, a Green value, and a Blue value of each pixel of the captured image, plotting lightness values and saturation values on a lightness-saturation graph in which a horizontal axis represents saturation and a vertical axis represents lightness, creating a lightness-saturation characteristic straight line of the oil-input machine from the lightness-saturation graph, and diagnosing a part corresponding to a pixel group higher than an upper threshold straight line parallel to the lightness-saturation characteristic straight line or a part corresponding to a pixel group lower than a lower threshold straight line parallel to the lightness-saturation characteristic straight line as oil leakage, wherein an interval between the lightness-saturation characteristic straight line and the upper threshold straight line and an interval between the lightness-saturation characteristic straight line and the lower threshold straight line are set to be inversely proportional to the measured distance. The cited art of record does not teach or suggest such a combination of features. 
Lu, the closest prior art of record, is directed to an apparatus for detecting oil leakage in an oil storage tank. In particular, Lu discloses an apparatus comprising ultra-violet light 1 which irradiates the object to be inspected, a color camera 2 which photographs the object to be inspected that has been irradiated with the ultra-violet light, and a processing unit 5 which receives the image of the object to be inspected and determines oil leakage. Lu further discloses that the image processing unit 5 calculates the values of saturation and intensity of each pixel in the color image, draws an intensity-saturation characteristic line, sets an upper and lower limit of intensity of each saturation, and identifies areas of oil leakage based on values outside of the upper and lower limits. 
However, Lu’s apparatus is stationary. That is, Lu is silent about measuring a distance from an oil-input machine, as required by independent claims 1 and 15. Lu also fails to teach or suggest that an interval between the lightness-saturation characteristic straight line and the upper threshold straight line and an interval between the lightness-saturation characteristic straight line and the lower threshold straight line are set to be inversely proportional to the measured distance, as recited in independent claims 1 and 15.
Kuroda, like Lu, is directed to a leakage detection device that detects leaked oil in an oil storage tank based on images of the oil storage tank captured while illuminated. Kuroda discloses that the distance between the observation unit (comprising the image sensor) and the storage tank may change, in which case the intensity of the detection image must be corrected in accordance with said distance.
However, Kuroda does not teach or suggest how such a correction would be performed. Moreover, Kuroda is silent about calculating intensity and saturation values, let alone plotting an intensity-saturation curve, determining upper and lower bounds thereof, or diagnosing oil leakage based on values that fall outside of those bounds. As such, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis of Lu’s intensity-saturation curve in the claimed manner based on the teachings of Kuroda. That is, even if the teachings of Lu and Kuroda were to be combined, the combination would not teach or suggest that an interval between the lightness-saturation characteristic straight line and the upper threshold straight line and an interval between the lightness-saturation characteristic straight line and the lower threshold straight line are set to be inversely proportional to the measured distance, as recited in independent claims 1 and 15. The remaining cited art of record does not cure this deficiency. 
Because the cited art of record does not teach or suggest each and every feature of independent claims 1 and 15, these claims are allowed. 

Independent claim 2 recites an oil leakage detection apparatus comprising: a distance measurement unit configured to measure a distance to an oil-input machine; an ultraviolet light source configured to irradiate the oil-input machine with ultraviolet light; a color imaging unit configured to capture an image of the oil-input machine irradiated with ultraviolet light; an image processing unit configured to diagnose oil leakage of the oil-input machine based on the distance measured by the distance measurement unit and the captured image of the color imaging unit; and a display unit configured to display a processed image processed by the image processing unit, wherein the image processing unit is configured to calculate an irradiation intensity of ultraviolet light emitted from the ultraviolet light source to a surface of the oil-input machine by using the distance measured by the distance measurement unit, calculate a variation width of lightness or saturation of a pixel group corresponding to a leaked oil non-adhesion portion by using the irradiation intensity, create a lightness-saturation characteristic straight line of the leaked oil non- adhesion portion by using the variation width, and determine an upper threshold straight line and a lower threshold straight line parallel to the lightness-saturation characteristic straight line by using the variation width. The cited art of record does not teach or suggest such a combination of features. 
As discussed above, Kuroda does not teach or suggest how to perform a detection correction based on distance between the camera and the oil tank. Moreover, Kuroda is silent about calculating intensity and saturation values, let alone plotting an intensity-saturation curve, determining upper and lower bounds thereof, or diagnosing oil leakage based on values that fall outside of those bounds. As such, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s intensity-saturation curve in the claimed manner based on the teachings of Kuroda. That is, even if the teachings of Lu and Kuroda were to be combined, the combination would not teach or suggest wherein the image processing unit is configured to calculate an irradiation intensity of ultraviolet light emitted from the ultraviolet light source to a surface of the oil-input machine by using the distance measured by the distance measurement unit, calculate a variation width of lightness or saturation of a pixel group corresponding to a leaked oil non-adhesion portion by using the irradiation intensity, create a lightness-saturation characteristic straight line of the leaked oil non- adhesion portion by using the variation width, and determine an upper threshold straight line and a lower threshold straight line parallel to the lightness-saturation characteristic straight line by using the variation width, as recited in independent claim 2. The remaining cited art of record does not cure this deficiency.
	Because the cited art of record does not teach or suggest each and every feature of independent claim 2, this claim is allowed. Claims 3-8 and 10-14 are allowed by virtue of their dependency on claim 2. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663